(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vísta la moción de la parte apelada para que se desestime el re-curso por no haber sido éste proseguido con la debida diligencia; y visto también el escrito de oposición radicado por los apelantes, en el que exponen las causas o motivos que han tenido para no radicar •a su debido tiempo la transcripción de la evidencia.
La corte, en uso de su discreción, declara sin lugar la moción de ■desestimación, reservando a los apelados el derecho a reproducir dicha moción si los apelantes no radicaren en la secretaría de este tribunal, «n o antes del día 31 de mayo de 1941, la transcripción de la evi-*957dencia y demás documentos que fueren necesarios para perfeccionar la apelación, acompañados del alegato para sostenerla, con la adver-tencia de que el término que por la presente se concede a los ape-lantes es improrrogable.